        Case 5:18-cv-00305-BRW Document 80 Filed 03/02/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

ADAM LANE, ADC #155843                                                               PLAINTIFF

VS.                                No. 5:18-cv-00305-BRW

CHRISTOPHER BUDNICK,
Deputy Warden, Arkansas
Department of Correction, et al.                                                DEFENDANTS


                                         JUDGMENT

       Based on the Order entered today, this case is dismissed without prejudice.


       IT IS SO ORDERED this 2nd day of March, 2021.


                                                          Billy Roy Wilson
                                                         UNITED STATES DISTRICT JUDGE
